FILED
                           NOT FOR PUBLICATION                              SEP 06 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JON ARNOLD WOODARD,                              No. 09-35207

              Petitioner - Appellant,            D.C. No. 3:05-cv-00089-RRB

  v.
                                                 MEMORANDUM *
JOHN (CRAIG) TURNBULL,

              Respondent - Appellee.



                   Appeal from the United States District Court
                             for the District of Alaska
                 Ralph R. Beistline, Chief District Judge, Presiding

                           Submitted August 30, 2012 **
                               Anchorage, Alaska

Before: HAWKINS, McKEOWN, and BEA, Circuit Judges.

       Jon Arnold Woodard appeals the district court’s denial of his habeas petition

under 28 U.S.C. § 2254. Woodard was convicted in Alaska state court of first-

degree robbery and second-degree murder after forensic analysis, eyewitness


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
identification, accomplice testimony, and other evidence all identified Woodard as

the man who robbed a Carrs grocery store and killed a security guard. Woodard

appeals the district court’s denial of his habeas petition, claiming miscellaneous

purported errors in his trial violated his Fifth Amendment rights.

      Under Brecht v. Abrahamson, 507 U.S. 619, 637–38 (1993), habeas relief is

warranted when “trial error” has occurred only if the error substantially influenced

the verdict. With respect to the shackling, to the extent there was error, it did not

“ha[ve] a substantial and injurious effect or influence in determining the jury’s

verdict.” Larson v. Palmateer, 515 F.3d 1057, 1064 (9th Cir. 2008) (internal

quotation marks and citation omitted). All of the errors Woodard asserts occurred

are trial error, none of which, even cumulated, could have substantially affected the

verdict given the overwhelming forensic evidence of Woodard’s guilt.

      AFFIRMED.